DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Claims 1-20 are pending.  Claims 1, 7 and 18 are independent.  
This application is CIP of 17/068,806 having an IDS therein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites language to “…substantially free of acrylamide compounds…” This language is indefinite because the specification provides no guidance as to what amount is encompassed by the word “substantially”. Examiner notes that [0094] of Applicants published specification explains polyacrylamide is not preferred as it is a carcinogen, however, nowhere is the language of “substantially free of acrylamide compound” quantified in a manner that is clear.  One of ordinary skill cannot interpret the metes and bounds of the claim language to “…substantially free of 
	Furthermore, claims 2, 7, 15 and 18 recite language to an improper Markush group which language makes the claims indefinite since it is unclear which ingredients are necessary in the claim and which are supposedly part of a Markush grouping.   Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.”  See Ex Parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-10 and 13-14, 18-20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over O’Prey et al. (WO 02/22102A1).
	O’Prey et al. (WO 02/22102A1) abstract teach a cosmetic composition suitable for topical application to the skin or hair comprising: 
	(a) from about 0.0001 % to about 10 %, by weight, of biologically active enzyme; 	(b) from about 0.1 % to about 20 %, by weight, of polyhydric alcohol (which teaching encompasses the claimed language to from 1% to 25% of a solvent that is liquid at 25°C selected from water, alcohols, diols, and polyols); 
	(c) from about 0.1 % to about 20 %, by weight, of skin care active selected from a vitamin B3 component, panthenol, vitamin E, vitamin E acetate, retinol, retinyl propionate, retinyl palmitate, retinoic acid, vitamin C, theobromine, α-hydroxyacid, farnesol, phytantriol, salicylic acid, and mixtures thereof (which teaching encompasses the claim limitations requiring from 5% to 20% Vitamin C and from 0.1% to 3% panthenol).  See abstract.  
	Regarding the stick composition of claim 10, see page 15,ln.20 and page 16,ln.1-20 teaching emulsion carriers comprising a hydrophilic aqueous phase and a hydrophobic phase e.g., a lipid, oil or oily material preferably at about 1-30%. 
	The paragraph linking pages 21-22 teaches claim 13 dimethicone and page 20,ln.5-7 teaches the claimed amount preferably 0.0.5-15% of emulsifiers/surfactant agents in general.  Regarding the odor control agent, page 21 line 20 teaches the same betaine and sultaines of the instant claims as amphoteric surfactants in again amounts 
	O’Prey et al. do not exemplify at least 0.5% N-acetyl cysteine as is required by independent claims 7 and 18.  Examiner notes that page 31,ln.21, specifically guides one of ordinary skill to the claimed N-acetyl cysteine at a level of from about 0.1% to about 5% in an analogous composition.  
	 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed at least 0.5% N-acetyl cysteine as is required by independent claims 7 and 18 because O’Prey et al. (WO 02/22102A1) guide one of ordinary skill to include 0.1% to about 5% N-acetyl cysteine in an analogous cosmetic composition.

Claims 1-20 are rejected under under 35 U.S.C. 103 as obvious over Tanaka et al. (US 20070134173 A1).
	Tanaka et al. (US 20070134173 A1) teach a stick [0036] personal care composition comprising 0.1% to 5% N-acetyl cysteine antioxidant [0025] from 5% to 20% Vitamin C or derivative thereof, and 1% panthenol Vitamins in [0063], [0095] and Example III on page 8 in the table above [0108], at least 1% of a diol or polyol is met by this same example III teaching 1.0wt% propylene glycol (propane-1,2-diol).  Dimethicone in the claimed range of 10-35% is also exemplified in example III on page 8 in the table above [0106].
	Limitation to having a pH from 2.4 to 4.3 is suggested in [0041] teaching a range including pH 2 and pH 5 in general.  

	Limitation to having less than 10% lipids is encompassed by [0038] teaching 1-30% of lipid oil phase and the Example III teaching 0.0004% beta carotene and corn oil. [0032] and [0091] teach an agent effective at reducing the odor of N-acetyl cysteine selected from phosphate salts ie sodium ascorbyl phosphate from about 0.2% to about 5%.  At least 10% water is taught in the claimed amounts in example III [0104] and [0038] teaching 40%-90% hydrophilic ie water.
	Limitation to wherein the mass ratio of the odor control agent (ie phosphate) to N-acetyl cysteine is at least 20% as is required in claims 3 and 18 is encompassed by Tanaka et al. guiding one of ordinary skill to a stick [0036] personal care composition comprising 0.1% to 5% N-acetyl cysteine antioxidant [0025] and guiding one of ordinary skill in [0091] teach phosphate salts ie sodium ascorbyl phosphate in an amount of from about 0.2% to about 5% encompassing the claimed mass ratio and encompassing the claimed agent effective at reducing the odor of N-acetyl cysteine.
	Limitation of claim 4 to at least 0.1% of cationic steroidal antimicrobial category is encompassed by Tanaka et al. [0025] guiding one of ordinary skill to include from about 0.01% to about 5% wt of resveratrol which is the same antimicrobial in [0011] of Applicant’s specification.
	Clam 6 limitation to the lipid being plant based is met by Tanaka et al. exemplifying corn oil in their example III on page 8 [0106].

	Regarding the limitation of claim 16, it is the Examiner’s position that the BRI of this claim language is encompassed by Tanaka et al. teaching a skin cleansing composition which would necessarily remove odors is it is described as cleansing the skin. See [0003].
	Claim 20 limitation to the category of antifungal is not explicitly taught however, one of ordinary skill can envisage the camphor taught in [0013] of Tanaka et al. to encompass the claimed category of antifungals.  Examiner notes Applicant’s specification in at least [0268] describes the claimed category of antifungal to include camphor which is the same camphor of the prior art.
	Tanaka et al. do not exemplify all of the claimed ingredients in the claimed amounts of the claimed skin care serum/personal product of claims 1, 7 and 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/PREETI KUMAR/Examiner, Art Unit 1761